Filed 5/26/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 89







In the Interest of Maurice Robert Thill



Brian D. Grosinger, Assistant State’s Attorney, 		Petitioner and Appellee



v.



Maurice Robert Thill, 		Respondent and Appellant







No. 20160047







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 Second Ave. NW, Mandan, ND 58554, for petitioner and appellee.



Kent M. Morrow, 103 S. Third St., Ste. 6, Bismarck, ND 58501, for respondent and appellant.

Interest of Thill

No. 20160047



Per Curiam.

[¶1]	
Maurice Robert Thill appeals from a district court order denying his petition for discharge from civil commitment as a sexually dangerous individual.  Thill argues the district court’s order was not supported by clear and convincing evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).
 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers